In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 18-32V
                                     Filed: March 15, 2019
                                         UNPUBLISHED


    VELVA CAROL SLOAN,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU);
                                                             Damages Decision Based on Proffer;
    SECRETARY OF HEALTH AND                                  Influenza (Flu) Vaccine; Guillain-
    HUMAN SERVICES,                                          Barre Syndrome (GBS)

                       Respondent.


Maximillian J. Muller, Muller Brazil, LLP, Dresher, PA, for petitioner.
Brittany Alexandra Anne Ditto, U.S. Department of Justice, Washington, DC, for
respondent.

                               DECISION AWARDING DAMAGES 1

Dorsey, Chief Special Master:

       On January 5, 2018, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that she suffered Guillain-Barre Syndrome (“GBS”) as
a result of her October 8, 2015 influenza (“flu”) vaccination. Petition at 1-4. The case
was assigned to the Special Processing Unit of the Office of Special Masters.

        On December 6, 2018, a ruling on entitlement was issued, finding petitioner
entitled to compensation for GBS. On March 12, 2019, respondent filed a proffer on
award of compensation (“Proffer”) indicating petitioner should be awarded $115,845.50.

1 The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
“The award is comprised of the following: $115,000.00 in pain and suffering and
$845.50 in out-of-pocket unreimbursed medical expenses.” Proffer at 1. In the Proffer,
respondent represented that petitioner agrees with the proffered award. Id. Based on
the record as a whole, the undersigned finds that petitioner is entitled to an award as
stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $115,845.50 (representing $115,000.00 in pain
and suffering and $845.50 in out-of-pocket unreimbursed medical expenses) in
the form of a check payable to petitioner, Velva Carol Sloan. This amount
represents compensation for all damages that would be available under § 15.

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.


                                                      2
             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                        OFFICE OF SPECIAL MASTERS
____________________________________
                                     )
VELVA CAROL SLOAN,                   )
                                     )
            Petitioner,              )
                                    )   No. 18-32V
      v.                            )   Chief Special Master Dorsey
                                    )   ECF
SECRETARY OF HEALTH AND             )   SPU
HUMAN SERVICES,                     )
                                    )
            Respondent.             )
____________________________________)

               RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.        Items of Compensation

          On December 3, 2018, respondent filed a Vaccine Rule 4(c) report concluding that

petitioner suffered Guillian-Barre Syndrome (“GBS”), an injury that is compensable under the

National Childhood Vaccine Injury Act of 1986, as amended, 42 U.S.C. §§300aa-10 to -34.

Accordingly, on December 6, 2018, the Chief Special Master issued a Ruling on Entitlement,

finding that petitioner is entitled to compensation. Respondent now proffers that petitioner

should be awarded $115,845.50. The award is comprised of the following: $115,000.00 in pain

and suffering and $845.50 in out-of-pocket unreimbursed medical expenses. This amount

represents compensation for all elements of compensation under 42 U.S.C. §300aa-15(a) to

which petitioner is entitled. Petitioner agrees.

II.       Form of the Award

          The parties recommend that compensation provided to petitioner should be made through

a lump sum payment of $115,845.50, in the form of a check payable to petitioner. Petitioner

agrees.
     Petitioner is a competent adult. Evidence of guardianship is not required in this case.


                                                   Respectfully submitted,


                                                   JOSEPH H. HUNT
                                                   Assistant Attorney General

                                                   C. SALVATORE D’ALESSIO
                                                   Acting Director
                                                   Torts Branch, Civil Division

                                                   CATHARINE E. REEVES
                                                   Deputy Director
                                                   Torts Branch, Civil Division

                                                   GABRIELLE M. FIELDING
                                                   Assistant Director
                                                   Torts Branch, Civil Division

                                                   s/ Brittany A. Ditto
                                                   BRITTANY A. DITTO
                                                   Trial Attorney
                                                   Torts Branch, Civil Division
                                                   U.S. Department of Justice
                                                   P.O. Box 146
                                                   Benjamin Franklin Station
                                                   Washington, D.C. 20044-0146
                                                   Tel.: (202) 616-3655
                                                   Email: Brittany.A.Ditto@usdoj.gov


DATED: March 12, 2019




                                              2